Case 6:19-cv-02310-GAP-GJK Document 18 Filed 01/02/20 Page 1 of 7 PageID 77




                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

DOUGLAS MINCER,                                  )
                                                 )
                Plaintiff,                       )
                                                 ) Civil Action No. 6:19-cv-02310-GAP-GJK
v.                                               )
                                                 )
TRANS UNION, LLC et al.,                         )
                                                 )
                Defendants.                      )

               DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S
               ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

       Defendant, Equifax Information Services LLC (“Equifax”), by Counsel, files its Answer

and Defenses to Plaintiff’s Complaint (“Complaint”) as follows:

                                 PRELIMINARY STATEMENT

       In answering the Complaint, Equifax states that it is responding to allegations on behalf

of itself only, even where the allegations pertain to alleged conduct by all Defendants. Equifax

denies any and all allegations in the headings and/or unnumbered paragraphs in the Complaint.

                                           ANSWER

       In response to the specific allegations in the enumerated paragraphs in the Complaint,

Equifax responds as follows:

       1.      Equifax states that the referenced legal authorities speak for themselves, and to

the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context the legal

authorities, the allegations are denied.

       2.      To the extent Plaintiff has properly alleged his claims, Equifax admits the Court
Case 6:19-cv-02310-GAP-GJK Document 18 Filed 01/02/20 Page 2 of 7 PageID 78




may exercise its jurisdiction.

       3.      Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 3.

       4.       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 4.

       5.      Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 5.

       6.      Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 6.

       7.      Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 7.

       8.      Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 8.

       9.      Equifax denies it is a corporation. Equifax admits the remaining allegations in

Paragraph 9.

       7.      [sic] Equifax admits the allegations in Paragraph 7.

       8.      [sic] Equifax admits the allegations in Paragraph 8.

       9.      [sic] Equifax is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 9.

       10.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 10.

       11.     Equifax is without knowledge or information sufficient to form a belief as to the


                                                2
Case 6:19-cv-02310-GAP-GJK Document 18 Filed 01/02/20 Page 3 of 7 PageID 79




truth of the allegations in Paragraph 11.

       12.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 12.

       13.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 13.

       14.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 14.

       15.      Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 15.

       16.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 16.

       17.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 17.

       18.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 18.

       19.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 19.

       20.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 20.

       21.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 21.

       22.     Equifax denies the allegations in Paragraph 22.


                                                3
Case 6:19-cv-02310-GAP-GJK Document 18 Filed 01/02/20 Page 4 of 7 PageID 80




       22.     [sic] Equifax denies the allegations in Paragraph 22.

       23.     Equifax denies the allegations in Paragraph 23.

       24.     Equifax denies that it was reporting inaccurate information about Plaintiff.

Equifax is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 24.

       25.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 25.

       26.     Equifax denies the allegations in Paragraph 26.

       27.     Equifax denies the allegations in Paragraph 27.

       28.     Equifax denies the allegations in Paragraph 28.

       29.     Equifax denies the allegations in Paragraph 29.

       30.     Equifax denies the allegations in Paragraph 30.

       31.     Equifax restates its answers and defenses to Paragraphs 1-30.

       32.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 32.

       33.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 33.

       34.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 34.

       35.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 35.

       36.     Equifax restates its answers and defenses to Paragraphs 1-35.


                                                4
Case 6:19-cv-02310-GAP-GJK Document 18 Filed 01/02/20 Page 5 of 7 PageID 81




       37.     Equifax denies the allegations in Paragraph 37.

       38.     Equifax denies the allegations in Paragraph 38.

       39.     Equifax denies the allegations in Paragraph 39.

       40.     Equifax denies the allegations in Paragraph 40, including the subsequent

WHEREFORE Paragraph.

       41.     Equifax restates its answers and defenses to Paragraphs 1-40.

       42.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 42.

       43.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 43.

       44.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 44.

       45.     Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 45.

       35.     Equifax admits Plaintiff has demanded a trial by jury.

       36.     Equifax denies that the Plaintiff is entitled to any relief claimed in his Complaint.

       37.     Any allegation in Plaintiff’s Complaint not heretofore specifically responded to by

Equifax is hereby denied.

                                            DEFENSES

       Without assuming the burden of proof where it otherwise rests with Plaintiff, Equifax

pleads the following defenses to the Complaint:

                                            First Defense


                                                  5
Case 6:19-cv-02310-GAP-GJK Document 18 Filed 01/02/20 Page 6 of 7 PageID 82




        At all pertinent times, Equifax maintained reasonable procedures to assure maximum

possible accuracy in its credit reports.

                                           Second Defense

        Plaintiff’s damages, if any, were not caused by Equifax, but by another person or entity

for whom or for which Equifax is not responsible.

                                           Third Defense

        Equifax has complied with the Fair Credit Reporting Act in its handling of Plaintiff’s

credit file and is entitled to each and every defense stated in the Act and any and all limitations of

liability.

                                           Fourth Defense

        Plaintiff cannot meet the requirements of 15 U.S.C. § 1681n in order to recover punitive

or statutory damages.

                                             Fifth Defense

        Equifax adopts by reference the defenses, criteria, limitations, standards and

constitutional protections mandated or provided by the United States Supreme Court in the

following cases: BMW v. Gore, 517 U.S. 559 (1996); Cooper Indus., Inc. v. Leatherman Tool

Group, Inc., 532 U.S. 424 (2001); State Farm v. Campbell, 538 U.S. 408 (2003), and Safeco

Insurance Co. of America v. Burr, 551 U.S. 47 (2007).

        Equifax reserves the right to have additional defenses that it learns through the course of

discovery.

        WHEREFORE, having fully answered or otherwise responded to the allegations in

Plaintiff’s Complaint, Equifax prays that:


                                                  6
Case 6:19-cv-02310-GAP-GJK Document 18 Filed 01/02/20 Page 7 of 7 PageID 83




       (1)     Plaintiff’s Complaint be dismissed in its entirety and with prejudice, with all costs

taxed against Plaintiff;

       (2)     it be dismissed as a party to this action;

       (3)     it be awarded its attorney’s fees pursuant to 15 U.S.C. § 1681n(c) and/or 15

U.S.C. § 1681o(b);

       (4)     it recover such other and additional relief as the Court deems just and appropriate.

       Respectfully submitted this 2nd day of January 2020.



                                               KING & SPALDING LLP

                                               By: /s/ J. Anthony Love
                                               J. Anthony Love (FL. Bar No. 67224)
                                               1180 Peachtree Street N.E.
                                               Atlanta, Georgia 30309-3521
                                               Tel: (404) 572-4600
                                               Fax: (404) 572-5100
                                               Email: tlove@kslaw.com
                                               Attorney for Defendant Equifax Information
                                               Services LLC




                                                  7
